Case 20-12890-mkn         Doc 67     Entered 08/25/20 08:50:29        Page 1 of 2




E FILED ON 8/25/20
THOMAS E. CROWE, ESQ.
THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION
2830 S. Jones Blvd.
Las Vegas, Nevada 89146
(702) 794-0373
Attorney for Debtor-in-Possession

                         UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF NEVADA

                                              ******
In re:                                         )   BANKRUPTCY NUMBER:
                                               )   BK-S-20-12890-MKN
PLAYERS NETWORK,                               )        Chapter 11
                                               )
                      Debtor.                  )   Date: 9/30/20
                                               )   Time: 9:30 a.m.


                       NOTICE OF HEARING RE:
 FIRST APPLICATION OF THOMAS E. CROWE, ATTORNEY FOR DEBTOR, FOR
    THE ALLOWANCE OF COMPENSATION FOR PROFESSIONAL SERVICES
             RENDERED AND REIMBURSEMENT OF EXPENSES



         NOTICE IS HEREBY GIVEN that a First Application of Thomas E. Crowe, Attorney

for Debtor, for Allowance of Compensation for Professional Services Rendered and

Reimbursement of Expenses was filed on August 25, 2020 by THOMAS E. CROWE, ESQ..

The application seeks the following relief:   Allowance of Compensation for Professional

Services Rendered and Reimbursement of Expenses

         NOTICE IS FURTHER GIVEN that if you do not want the court to grant the relief sought

in the Motion, or if you want the court to consider your views on the Motion, then you must file an

opposition with the court, and serve a copy on the person making the Application no later than 14

days preceding the hearing date for the motion, unless an exception applies (see Local rule
Case 20-12890-mkn          Doc 67     Entered 08/25/20 08:50:29         Page 2 of 2




9014(d)(3)). The opposition must state your position, set forth all relevant facts and legal authority,

and be supported by affidavits or declarations that conform to Local Rule 9014(c).



If you object to the relief requested, you must file a WRITTEN response to this pleading with the

court. You must also serve your written response on the person who sent you this notice.

If you do not file a written response with the court, or if you do not serve your written response on

the person who sent you this notice, then:

   The court may refuse to allow you to speak at the scheduled hearing; and

   The court may rule against you without formally calling the matter at the hearing.




       NOTICE IS FURTHER GIVEN that the hearing on said Motion will be held before a

United States Bankruptcy Judge, in the Foley Federal Building, 300 Las Vegas Blvd. South, Third

Floor, Bankruptcy Courtroom No. 2, Las Vegas, Nevada 89101 on September 30, 2020, at the

hour of 9:30 a.m..

       DATED this 25th day of August, 2020.

                                               THOMAS E. CROWE PROFESSIONAL
                                               LAW CORPORATION

                                                By /s/ THOMAS E. CROWE
                                                THOMAS E. CROWE, ESQ.
                                                2830 S. Jones Blvd.
                                                Suite 3
                                                Las Vegas, NV 89147
                                                Attorney for Debtor


                                                 ###
